Citation Nr: 1520078	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-26 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, depression, and bipolar disorder.

2.  Entitlement to service connection for chronic pneumonitis, to include as secondary to psychiatric medications.

3.  Entitlement to service connection for an intermittent left bundle branch block (LBBB), claimed as a heart attack.

4.  Entitlement to service connection for ulcerative colitis.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney-At-Law
ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran claimed service connection for a number of psychiatric issues, based on several theories of entitlement.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  These claims have therefore been combined into a single issue, as above.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.



At a February 2013 VA mental disorders examination, the Veteran reported that he had been receiving disability benefits from the Social Security Administration (SSA) since April 2009.  It is possible that SSA records regarding that claim, to include any decision and supporting documentation, might be relevant to the current appeals.  At the very least, the question of the Veteran's employability would be addressed by SSA.  The potentially relevant records must be obtained if available, as they are Federal records.  38 C.F.R. § 3.159(c)(2).

Further, the Veteran has identified relevant records from Dr. James "Corky" Sullivan a psychologist and PTSD counselor in Washington State.  VA did send two requests to Dr. JCS asking for records, but received no reply.  However, in October 2010, after those requests were sent, the Veteran submitted correspondence indicating his expectation that VA would have already received the records.  It is not clear if he merely expected that Dr. JCS would comply with the request, or if he had knowledge that they were actually submitted by the doctor or himself.  On remand, the Veteran should be asked for a new release to allow additional attempts to obtain Dr. JCS's records.  (The Board notes that news stories report that Dr. JCS retired in 2010, but also indicate that his practice was continued by another doctor.)

Finally, a new VA mental disorders examination is necessary.  The February 2013 examiner fully addressed the question of whether any currently diagnosed condition was caused or otherwise related to events in service, including the documented death of a friend of the Veteran in an accident.  However, the examiner did not discuss whether any acquired psychiatric condition first arose in service; it is possible that disciplinary problems in service were manifestations of a psychiatric disability.  This must be addressed.

Moreover, examiners have indicated that some mental health condition may have pre-existed service, based on childhood traumas.  No psychiatric disability was noted at the July 1979 examination for entry onto active duty, however, and the Veteran is therefore presumed sound when he began military service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  To rebut that presumption, and thereby address the possibility that a condition was aggravated by service, VA must show by clear and unmistakable (obvious, manifest, and undebatable) evidence BOTH that a psychiatric disability existed prior to service AND that such was not aggravated (worsened beyond the natural progression) by service.  On remand, the examiner should address the possibility of pre-existence.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of all decisions and supporting documentation in connection with the Veteran's application for disability benefits, circa 2009.

2.  Contact the Veteran and request a properly executed, separate VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. JCS, to include any successor practice.

Upon receipt of such, VA must take appropriate action to contact the provider and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  After completion of the above, schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all currently diagnosed psychiatric disorders; PTSD, Bipolar Disorder, Anxiety, Depression, and a personality disorder must be specifically addressed.



The examiner must then opine:

a) Did any currently diagnosed condition clearly and unmistakably exist prior to entry into service?

b)  If so, was such condition clearly and unmistakably NOT worsened by service?  Did the condition remain static, or clearly and unmistakably progress according to normal expectations?

c)  Did any currently diagnosed condition at least as likely as not first manifest on active duty?  Whether the Veteran's disciplinary problems were the first signs of an acquired psychiatric condition, or of the chronic aggravation of a personality disorder, must be specifically addressed.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




